[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                        ______________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              October 31, 2006
                        Nos. 06-11352 & 06-13188           THOMAS K. KAHN
                         Non-Argument Calendar                    CLERK
                        ______________________

                    D.C. Docket No. 04-21392-CV-DLG

RAFAEL FERNANDEZ,

                                                      Plaintiff-Appellant,
     versus

SILVERSTONE INVESTMENTS, INC.,
JUAN C. MARTINEZ,
JEAN MARC-ROGLIANO,
ELENA FRAGA,

                                                      Defendants-Appellees.


                        _______________________

                Appeals from the United States District Court
                    for the Southern District of Florida
                       ________________________

                            (October 31, 2006)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      The district court denied appellant’s motion for judgment as a matter of law

notwithstanding the jury’s verdict and alternative motion for a new trial on the

issue of damages. The court denied the motion for judgment as a matter of law

because the evidence did not point so overwhelmingly in favor of the plaintiff that

a reasonable jury could not return a verdict for the defendants. After reviewing

the relevant portions of the trial transcript, we agree with the district court and

thus affirm its ruling.

      AFFIRMED.




                                           2